Title: Instructions to John Goddard, 9 August 1775
From: Washington, George
To: Goddard, John

 

[Cambridge c. 9 August 1775]


1. The Army being in 3 Divisions, Roxbury, Cambridge & Prospect Hill under the Majors Genl Ward, Lee & Puttnam you are to have a sufficient Number of Teams for the Service of each Division.
2. When any Person applies to you for a Team he must produce an Order from the Commander in Chief, one of the Majors General for whose Division the Service is to be done, or the Commissary General otherwise you are not obliged to pay any Regard to it.
3. Once a Week on every Saturday you are to make a Return to the Commander in Chief of the Number of Teams in Service & what Work they have been employed the preceding Week—taking special Care not to put the publick to needless Charge by providing & keeping more Teams than are absolutely necessary.
4. As to the Manner in which the Teams are to be fed it will be best they should find themselves & be paid accordly. The Carts or Waggons may be numbered & the Number with the Words Continental Army on a Board put on some Part of the Cart or Waggon most easily seen.

